 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ERLINDO RODRIGUEZ, Jr.,                           Case No. 1:19-cv-01788-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS WITHOUT
13           v.                                         PREJUDICE
14    RAYNA, et al.,                                    (ECF No. 2)
15                       Defendants.                    ORDER REQUIRING PLAINTIFF TO FILE
                                                        COMPLETED APPLICATION TO PROCEED
16                                                      IN FORMA PAUPERIS OR PAY FILING FEE
17                                                      FORTY-FIVE (45) DAY DEADLINE
18

19          Plaintiff Erlindo Rodriguez, Jr. (“Plaintiff”) is a county jail inmate proceeding pro se in

20   this civil rights action pursuant to 42 U.S.C. § 1983. On December 23, 2019, Plaintiff filed a

21   complaint, together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

22   (ECF Nos. 1, 2.)

23          Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified

24   copy of Plaintiff’s trust account statement for the past six months attached to the application as

25   the instructions require. Plaintiff must submit a completed form, including a certified copy of his

26   trust account statement, if he wishes for the application to be considered.

27   ///

28   ///
                                                        1
 1           Accordingly, it is HEREBY ORDERED that:

 2           1.      Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED, without

 3   prejudice;

 4           2.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

 5   file the attached application to proceed in forma pauperis, completed and signed, including a

 6   certified copy of his trust account statement for the past six months, or in the alternative, pay the

 7   $400.00 initial filing fee for this action;

 8           3.      No extension of time will be granted without a showing of good cause; and

 9           4.      The failure to comply with this order will result in dismissal of this action

10   without prejudice.

11
     IT IS SO ORDERED.
12

13       Dated:     December 27, 2019                          /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
